DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s After-Final response filed 6/30/20201 is entered.  The present application is being examined under the pre-AIA  first to invent provisions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claim Objections
2.	The objection to claim 1 is withdrawn in view of the correction filed.  

Specification
3.	The objection to the specification is withdrawn; the specification corrections as filed on 6/30/2021 are accepted.

Allowable Subject Matter
4.	Claim 1, and thus dependent claims 9, 14, 16-22 are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of features presented in the independent claim.  As previously noted, the Examiner has reconsidered the prior positions set forth in the Office Action mailed 7/27/2020  under 35 U.S.C., 35 U.S.C. 112(a) and (b), or  35 U.S.C. 112 (pre-AIA ), first and second paragraphs and finds that the amended claims (filed 12/28/2020 and 6/30/2021) meet both the written description and enablement requirements, and are definitive as detailed above.
With respect to the written description requirement, the Examiner has reconsidered the prior position and finds that the claims as amended meet the written description requirement.  
In re Wands, 858 F.2d at 740, 8 USPQ2d at 1406 (MPEP 2164.01(a)).  With respect to the rejection under 35 U.S.C. 112(b)/second paragraph for being indefinite, the Examiner has reconsidered the prior position and finds that because the limitations previously held as indefinite are quantitative metrics (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature, there is no ambiguity especially given that the specification provides examples (Examples 12, 18, and 19) that meet the claim limitations and examples that do not (MPEP 2173.05(g)).  Accordingly, the claims are held as definite and the rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729